Citation Nr: 1701069	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-11 034 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for hepatitis C with secondary liver cirrhosis, evaluated as noncompensable from March 31, 2009 to August 3, 2009, and as 20 percent disabling from August 4, 2009.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that granted service connection for hepatitis C with secondary liver cirrhosis and assigned an initial noncompensable rating from March 31, 2009 and a 20 percent rating from August 4, 2009.

In October 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

A claim of entitlement to a TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  See Board hearing transcript at page 13.

The issues of an initial rating in excess of 20 percent for hepatitis C with secondary liver cirrhosis from March 31, 2009 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's hepatitis C with secondary liver cirrhosis has been manifested by complaints of fatigue, malaise, and joint pain.

CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for hepatitis C with secondary liver cirrhosis have been met since March 31, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and medical records.  The Veteran has not identified any relevant non-VA medical records.

The Veteran underwent VA examinations in October 2009 and December 2013, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103 (c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.

The October 2009 and December 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the hepatitis C disability. 

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

Rating Criteria

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A 20 percent rating is warranted if the disease is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  Id.

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C.F.R. § 38 C.F.R. § 4.112, "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Analysis

The medical evidence reflects that the Veteran was diagnosed with hepatitis C through laboratory results in January 2009 (8/6/09 VBMS Medical Treatment Record Government Facility, p. 103).  The laboratory findings showed slight anemia due to a low number of blood cells thought probably related to her liver disease.

A February 19, 2009 liver clinic note indicates that the Veteran went many years without regular health care and had a history of known thrombocytopenia since approximately the 1960s (8/6/09 VBMS Medical Treatment Record Government Facility, p. 77).  She weighed 177 pounds and her height was 62 inches.  

Results of an abdominal computed tomography (CT) performed in March 2009 include findings suggestive of early cirrhosis and splenomegaly suggestive of portal hypertension (8/6/09 VBMS Medical Treatment Record Government Facility, pp. 31-32).

In March 2009, A.W.S., M.D., PhD, a staff physician at the Portland VA medical center (VAMC) and medical director of hepatology and liver transplantation, reported that, because of the severity of the Veteran's liver disease, and considering that she had no history of alcohol abuse, she had likely been infected 30 to 40 years ago - consistent with infection in service (3/31/09 VBMS Third Party Correspondence).  The Veteran had ongoing fatigue and other symptoms, likely due to the hepatitis C virus.  Her CT scan confirmed the diagnosis of cirrhosis and her liver function tests were abnormal.  Antiviral therapy was to be started soon and was likely to cause significant side effects (fatigue, irritability, changes in blood counts, nausea, headaches, skin rashes, etc).  After the treatment was completed, side effects lingered for up to six months, and cirrhosis was not reversed.  Dr. A.W.S. stated that the Veteran had symptomatic chronic hepatitis C and cirrhosis that caused day to day fatigue; the upcoming treatment was likely to cause even more significant day to day impairment in her function.

An April 2009 hepatology outpatient note indicates that the Veteran still had fatigue and muscle aches/pain (chronic for many years) (8/6/09 VBMS Medical Treatment Record Government Facility, p. 32). 

In November 2009, Dr. A.W.S. and B.L.Z, FNP, a VA nurse practitioner, reported that the Veteran was a patient at the Portland VAMC hepatology clinic for management of her hepatitis C cirrhosis (12/23/09 VBMS Third Party Correspondence).  The Veteran had chronic daily fatigue due to her hepatitis C "even prior to beginning" a course of antiviral therapy."  She has also had episodes of malaise and joint pains, likely related to her liver disease.  

It was further noted that the Veteran was in the midst of a very difficult course of anti-viral therapy for hepatitis C that started on August 4, 2009 and was to continue for six to twelve months.  The treatment, pegylated interferon and ribavirin, caused daily side effects, including quite severe fatigue and malaise, as well as skin rashes, intermittent headaches and mood changes.  The Veteran was unable to continue functioning as a caregiver for an elderly relative because of the severity of her symptoms.  She also developed significant changes in her blood counts (anemia and neutropenia) that required additional medications (growth factors to boost her blood counts) and frequent monitoring.  

In the aggregate, the probative medical evidence demonstrates that the Veteran experienced signs and symptoms of hepatitis C with secondary cirrhosis including fatigue, malaise, and arthralgia consistent with the criteria for a 20 percent rating since the initial grant of service connection on March 31, 2009.

The Board will defer consideration of the matter of entitlement to an initial rating higher than 20 percent for hepatitis C with secondary liver cirrhosis, to include consideration of a separate rating for cirrhosis under 38 C.F.R. § 4.114, Diagnostic Code 7312 (2016), pending completion of the action requested in the Remand below. 



ORDER

An initial 20 percent rating for hepatitis C with secondary liver cirrhosis from March 31, 2009 is granted.


REMAND

During her Board hearing, the Veteran testified that she received Social Security Administration (SSA) disability benefits due to her hepatitis C disability.  See Board hearing transcript at pages 11-12.  The records considered by the SSA in its award of disability benefits should be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159 (c) (2 (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In her April 2012 substantive appeal, the Veteran contends that a total 100 percent rating is warranted for the time her service-connected hepatitis C disability was treated with interferon and ribavirin.  Records show that treatment began on August 4, 2009 and lasted approximately 24 weeks (6/10/10 VBMS Medical Treatment Record, Government Facility (2nd set), pp. 87, 94, 107, 149; 12/23/09 VBMS Third Party Correspondence).  The Board construes her statement as a claim for a temporary total rating for convalescence under the provisions of 38 C.F.R. § 4.30 (2016) for the period of her interferon and ribavirin treatment (approximately 24 weeks beginning August 4, 2009).  This claim is inextricably intertwined with the increased rating claim on appeal.

During her 2016 Board hearing, the Veteran testified that she last worked full time in 2005 or in the year prior to her hepatitis C diagnosis (prior to 2009).  See Board hearing transcript at pages 13.  During 2013, she temporarily worked as a home health worker for three months but was unable to maintain that job.  Id.  She was currently unable to maintain a 12 hour a week work schedule and was going to try working 6 hours a week.  Id.  

The Board notes that the question of employability is ultimately within the province of the fact-finder, as opposed to a medical provider. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, it would be useful in this case for an examiner to describe the expected occupational impairments imposed by the service-connected Hepatitis C, to assist the Board in adjudicating the TDIU claim.

The Veteran does not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Portland and the Salem Community-Based Outpatient Clinic (CBOC) since March 2015 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA disability decision, all records considered in conjunction with its decision and any subsequent determinations regarding the Veteran.

2. Obtain all medical records regarding the Veteran's treatment at the Portland VAMC and Salem CBOC since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

3. After completing the development directed above, schedule the Veteran for appropriate VA examination(s) (e.g. medical, psychological) to determine the severity and extent of her service-connected hepatitis C with secondary liver cirrhosis.  The entire claims file should be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected hepatitis C with secondary liver cirrhosis should be reported in detail.

a. The examiner should provide a full description of the effects the hepatitis C with secondary liver cirrhosis disability has on the Veteran's ordinary activities and economic adaptability over the course of the appeal period (since 2009).

b. The examiner should discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to the Veteran's service-connected hepatitis C with secondary liver cirrhosis disability.

4. If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

5. Adjudicate the claim for a temporary total rating for convalescence, under the provisions of 38 C.F.R. § 4.30, for the period of the Veteran's Interferon treatment (approximately 24 weeks beginning August 4, 2009).  

a. If the claim for a temporary total rating is denied, provide notice of the denial, as well as notice of the Veteran's appellate rights, to the Veteran and her representative. 

b. If the Veteran files a notice of disagreement with the denial, furnish her and her representative with a statement of the case, and an opportunity to perfect an appeal as to this matter.

6. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied). Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


